        Case 3:21-cv-00121-BAJ-EWD        Document 48      05/21/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


    BROOK PLAISANCE, ET AL.                                            CIVIL ACTION

    VERSUS
                                                             NO. 21-00121-BAJ-EWD
    STATE OF LOUISIANA, ET AL.


                                            ORDER

        Before the Court is the Louisiana Workforce Commission and Ava

Dejoie’s Motion to Dismiss Pursuant to Fed. R. Civ. 12 (Doc. 28). 1 Defendants

contend that this Court lacks subject matter jurisdiction over Defendants based on

Eleventh Amendment sovereign immunity, and therefore Plaintiffs claims should be

dismissed. (Doc. 28-1, p. 1). In the alternative, Defendants assert that Plaintiffs

claims should be dismissed because they have failed to state a claim upon which relief

can be granted, as neither Secretary Dejoie nor the Louisiana Workforce Commission

(the “Commission”) are suable persons under 42 U.S.C. § 1983. (Id.).

        For the foregoing reasons, Defendants’ Motion is DENIED. Because this

Motion is denied, the Motion to Stay Discovery and Hearing on Preliminary

Injunction Pending Defendants’ Motion to Dismiss (Doc. 39) is DENIED as moot.

Considering the Joint Motion to Set Status Conference (Doc. 38) filed by the

parties, a status conference shall be held on Monday, May 24, 2021 at 2:00 p.m. by



1 Defendants’ Motion was filed in response to Plaintiffs’ original Complaint. See (Doc. 1).
While Plaintiffs have since filed an amended Complaint, (Doc. 45), the underlying
jurisdictional question remains.
                                            1
         Case 3:21-cv-00121-BAJ-EWD      Document 48     05/21/21 Page 2 of 11




telephone.

    I.   BACKGROUND

         In March 2020, Congress passed the Coronavirus Aid, Relief, and Economic

Security Act, Pub. L. No. 116-136, 134 Stat. 281 (2020) (“CARES Act”) in response to

the COVID-19 pandemic. Section 9021 of the CARES Act created a new temporary

federal program called Pandemic Unemployment Assistance (“PUA”), which

generally provides up to thirty-nine weeks of unemployment benefits to certain

individuals who lost work or are unable to work due to a variety of complications

stemming from the COVID-19 public health emergency. See 15 U.S.C. § 9021. The

CARES Act provides that payments to those eligible under this section shall be made

“without any waiting period.” 15 U.S.C. § 9021(e).

         Over the last year, the Commission has experienced well-documented delays

in the administration of PUA benefits. 2 On February 25, 2021, Plaintiffs filed a

putative class action complaint alleging that they are among those Louisianans

whose PUA benefits have been delayed (or not paid at all), and further alleging that

these delays have resulted in violations of procedural due process, unconstitutional

takings, and violations of Section 303(a)(1) of the Social Security Act.

(Doc. 1 at ¶¶ 120–144). Plaintiffs’ complaint named the Commission and Secretary

Ava Dejoie, in her official capacity as Secretary of the Commission, as Defendants.

(Id. at ¶¶ 10–13). Plaintiffs have since filed an Amended Complaint on behalf of the


2  See, e.g. Scottie Hunter, The Investigators: LWC Secretary Addresses Delays,
Complaints as Agency Tackles Unemployment Claims, WAFB9, (Jan. 8, 2021),
https://www.wafb.com/2021/01/08/investigators-lwc-secretary-addresses-delays-complaints-
agency-tackles-unemployment-claims/.
                                           2
       Case 3:21-cv-00121-BAJ-EWD        Document 48     05/21/21 Page 3 of 11




putative class, arguing that it is the custom, policy, pattern, and practice of

Defendants to render eligibility determinations on claims for unemployment benefits

that “provide little or no information about the factual and legal bases for [the

Commission’s] decisions impacting eligibility,” and as a result deprive claimants of

“notice [and] an opportunity to request an administrative appeal to resolve the denial

or termination of benefit [sic] to which they have been subjected” in violation of the

Due Process Clause of the Fifth and Fourteen Amendments, 42 U.S.C. § 503(a)(1), as

well as Louisiana law through 42 U.S.C. § 1983. (Doc. 45, p. 26–32).

      Defendants argue that while the instant lawsuit is “styled as a class action,” it

is in fact an improper suit for monetary damages on behalf of a few named

individuals, and therefore is barred by sovereign immunity. (Doc. 28-1, p. 2).

Plaintiffs contend that this is instead a suit for injunctive relief and therefore this

suit is permissible under the Ex Parte Young doctrine. Ex parte Young, 209 U.S. 123,

159–60 (1908)).

II.   MOTION TO DISMISS PURSUANT TO RULE 12(B)(1)

          A. Legal Standard

      “When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12

motions, the court should consider the Rule 12(b)(1) jurisdictional attack before

addressing any attack on the merits.” Ramming v. United States, 281 F.3d 158, 161

(5th Cir. 2001), cert. denied, 536 U.S. 960 (2001). Federal courts are courts of limited

jurisdiction; without jurisdiction conferred by statute, they lack the power to

adjudicate claims. In re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d

281, 286–287 (5th Cir. 2012) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511

                                           3
       Case 3:21-cv-00121-BAJ-EWD         Document 48      05/21/21 Page 4 of 11




U.S. 375, 377 (1994)); Stockman v. FEC, 138 F.3d 144, 151 (5th Cir. 1998)). Under

Rule 12(b)(1), a claim is “properly dismissed for lack of subject-matter jurisdiction

when the court lacks the statutory or constitutional power to adjudicate” the claim.

Id. (quoting Home Builders Ass’n, Inc. v. City of Madison, 143 F.3d 1006, 1010

(5th Cir. 1998)). Considering a Rule 12(b)(1) motion to dismiss first “prevents a court

without jurisdiction from prematurely dismissing a case with prejudice.” Id. (citing

Ramming, 281 F.3d at 161).

      There are two categories of motions under Rule 12(b)(1): facial attacks on

jurisdiction or factual attacks on jurisdiction. See, e.g. Paterson v. Weinberger, 644

F.2d 521, 524 (5th Cir. 1981). A “facial attack” accepts the facts of the complaint as

true and tests the sufficiency of those allegations. Id. However, a “factual attack”

rejects the facts underlying a plaintiff’s jurisdictional claim. Id. Where a defendant

makes a “‘factual attack’ upon the court’s subject matter jurisdiction over the

lawsuit . . . a plaintiff is also required to submit facts through some evidentiary

method and has the burden of proving by a preponderance of the evidence that the

trial court does have subject matter jurisdiction.” Id.

          B. ANALYSIS

      The Eleventh Amendment to the Constitution of the United States bars suits

in federal court against a state and or its agencies by its own citizens, citizens of other

states, or foreign nations. U.S. Const. Amend. XI; Seminole Tribe v. Florida,

517 U.S. 44, 54 (1996); Cox v. City of Dallas, 256 F.3d 281, 307 (5th Cir. 2001) (citing

Bd. of Trs. Of Univ. of Ala. v. Garrett, 531 U.S. 356 (2001)). “When a state agency is

named the defendant, the Eleventh Amendment bars suits for both money damages
                                            4
       Case 3:21-cv-00121-BAJ-EWD         Document 48      05/21/21 Page 5 of 11




and injunctive relief unless the state has waived its immunity.” Cozzo v. Tangipahoa

Parish Council--President Government, 279 F.3d 273, 281 (5th Cir. 2002). Louisiana

has statutorily refused to waive its Eleventh Amendment sovereign immunity

against suits in federal courts. See Id.; LA. REV. STAT. § 13:5106(A). The Commission

is considered to be an arm of the state for the purposes of Eleventh Amendment

immunity. See Chaney v. La. Work Force Comm’n, 560 Fed. Appx. 417 (5th Cir. 2014)

(per curium).

      However, under the Ex Parte Young doctrine, “a litigant may sue a state official

in his official capacity if the suit seeks prospective relief to redress an ongoing

violation of federal law.” Williams on Behalf of J.E. v. Reeves, 954 F.3d 729,735–36

(5th Cir. 2020) (citing Ex Parte Young, 209 U.S. at 167–8). This exception, candidly,

“rests on a legal fiction, the premise that a state official is not the State for

sovereign-immunity purposes when a federal court commands [him or her] to do

nothing more than refrain from violating federal law.” Id. at 168. (citations omitted).

For a suit to proceed under this doctrine, it must be a suit seeking declaratory or

injunctive relief and: “(1) be brought against state officers who are acting in their

official capacities; (2) seek prospective relief to redress ongoing conduct; and (3) allege

a violation of federal, not state, law.” Id. (citing NiGen Biotech, L.L.C. v. Paxton,

804 F.3d 389, 394 (5th Cir. 2015). This is true, even where an injunction may have

“an ancillary effect on the state treasury.” Quern v. Jordan, 440 U.S. 332, 337 (1979).

      There is a thin line between permissible prospective, injunctive relief under Ex

Parte Young and impermissible, retroactive monetary relief in violation of the



                                            5
         Case 3:21-cv-00121-BAJ-EWD       Document 48     05/21/21 Page 6 of 11




Eleventh Amendment. For example, courts may not order state defendants to release

and remit benefits that have been wrongfully withheld based on violations of federal

law. See Edelman v. Jordan, 415 U.S. 651, 666–69 (1974). However, Courts may

require state agencies to send notices “inform[ing] class members that their federal

suit is at an end, that the federal court can provide them with no further relief, and

that there are existing state administrative procedures which they may wish to

pursue.” Quern, 440 U.S. at 349.

         Plaintiffs have filed suit against Ava Dejoie in her official capacity and seek

prospective relief to redress ongoing violations of federal law. See (Doc. 45).

Defendants contend that this is not a suit for prospective relief, but rather a suit for

monetary damages as part of Plaintiffs’ remedy would be payment of past

unemployment benefits, which is impermissible under Ex Parte Young. (Doc. 28-1,

p. 6).

         Despite Defendants’ argument, Plaintiffs have been clear that they seek

“preliminary and permanent injunctions on behalf of the purported class ordering

Defendants to . . . provide them with the timely and fair process to which they are

entitled when applying for and receiving [unemployment compensation] benefits.”

(Doc. 44, p. 4). While the eventual remedy may include payment of these benefits,

nowhere in Plaintiffs’ complaint do they specifically request that the Court order back

payment as a remedy. Further, while Defendants assert that Plaintiffs request for a

preliminary injunction “seek[s] an order directing ‘payment [by LWC] of

compensation due’”, (Doc. 28-1, p. 5), Plaintiffs in actuality seek an order prohibiting



                                            6
       Case 3:21-cv-00121-BAJ-EWD           Document 48   05/21/21 Page 7 of 11




Defendants from “any further delays in payment of compensation due.” (Doc. 11-1,

p. 32). Defendants characterize Plaintiffs relief as retrospective, when Plaintiffs’

requested relief is actually prospective.

      In addition, this statement is derived from Plaintiffs’ Motion for a temporary

restraining order or preliminary injunction. (Doc. 11). While the harm Plaintiffs

suffer may be monetary in nature, Plaintiffs’ Amended Complaint primarily petitions

the Court for prospective injunctive relief, in the form of more detailed notices

regarding the bases for the Commission’s decisions, advance notice of the termination

of benefits, and timelier processing of both benefit payments and appeal hearings

going forward. See (Doc. 45). To the extent that Plaintiffs seek monetary relief,

specifically “compensatory damages consistent with the injuries suffered,” such relief

is not permissible under Ex Parte Young. See Edelman, 415 U.S. at 663 (“[A] suit by

private parties seeking to impose a liability which must be paid from public funds in

the state treasury is barred by the Eleventh Amendment.”). However, Plaintiffs may

receive attorneys’ fees and costs if they prevail on their underlying claim for

prospective relief. See Jones v. Tex. Juv. Just. Dept., 646 Fed. Appx. 374, 377 n. 15

(5th Cir. 2016).

      Therefore, Plaintiffs’ suit for prospective, injunctive relief may proceed against

Secretary Dejoie. However, Ex Parte Young does not permit suits against the state or

arms of the state—only against officers. Therefore, the Commission must be

dismissed.




                                             7
       Case 3:21-cv-00121-BAJ-EWD         Document 48     05/21/21 Page 8 of 11




III.   MOTION TO DISMISS PURSUANT TO RULE 12(B)(6)

           A. Legal Standard

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, the complaint need not set out “detailed factual allegations,”

but something “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action” is required. Twombly, 550 U.S. at 555. When conducting

its inquiry, the Court must “accept[] all well-pleaded facts as true and view[] those

facts in the light most favorable to the plaintiff.” Bustos v. Martini Club Inc.,

599 F.3d 458, 461 (5th Cir. 2010) (quotation marks omitted).

           B. Analysis

       Defendants argue that Plaintiffs cannot assert a claim upon which relief can

be granted against Defendants under 42 U.S.C. § 1983, because neither Secretary

                                            8
       Case 3:21-cv-00121-BAJ-EWD        Document 48      05/21/21 Page 9 of 11




Dejoie nor the Commission are suable “persons” as contemplated by that statute.

(Doc. 28-1, p. 9). However, as previously discussed, “[u]nder Ex Parte Young, a case

can proceed against individual state officials named in their official capacities when

the claim is for an ongoing violation of federal law, but the relief sought must be

prospective.” Valentine v. Collier, 993 F.3d 270, 280 (5th Cir. 2021) (citation omitted).

In suits like these, “the proper defendant is a state official acting in violation of

federal law who has sufficient connection to enforcing an allegedly unconstitutional

law.” Id. (citation omitted).

      It is undisputed that a § 1983 claim cannot be maintained against a state

agency, meaning that Plaintiffs’ claims against the Commission cannot go forward.

See Adams v. Recovery Sch. Dist. Ex rel. La., Dept. of Educ., 463 Fed. Appx. 297, 299

n. 7 (5th Cir. 2012). However, Plaintiffs may maintain a § 1983 claim against Dejoie.

Dejoie is the Secretary of the Commission, and therefore is tasked with ensuring that

the Commission complies with all relevant federal laws and obligations. LA. REV.

STAT. ANN. § 23:1664. Plaintiffs seek prospective relief for violations of the Due

Process Clause of the Fifth and Fourteen Amendments, 42 U.S.C. § 503(a)(1), as well

as Louisiana law. (Doc. 45, p. 26–32). Although Defendants again attempt to

characterize Plaintiffs relief as solely retrospective and monetary in nature, as

previously noted, Plaintiffs have properly categorized the relief they seek as

prospective. Plaintiffs do not seek “to undo what Defendants did,” but rather seek to

prevent violations of their constitutional rights which, they allege on the face of their

complaint, are ongoing.



                                           9
      Case 3:21-cv-00121-BAJ-EWD        Document 48    05/21/21 Page 10 of 11




      Therefore, because Secretary Dejoie is sued only in her official capacity, and

only for prospective relief, she may properly be sued under § 1983 because “official

capacity actions for prospective relief are not treated as actions against the state.”

Valentine, 993 F.3d at 282. However, as discussed supra, other claims for relief are

not actionable against her under § 1983. See Will v. Mich. Dept. of State Police, 491

U.S. 58, 71 (“We hold that neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.”).

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. 28) is GRANTED

in part.

      Defendants’ Motion to Dismiss Plaintiffs’ claims against the Louisiana

Workforce Commission is GRANTED. Plaintiffs’ claims against the Louisiana

Workforce Commission are DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction.

      Defendants’ Motion to Dismiss Plaintiffs’ claims for compensatory damages are

GRANTED. Plaintiffs’ claims for compensatory damages, excluding any award of

costs, or attorneys’ fees, are DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction.

      In all other respects, Defendants’ Motion is DENIED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Stay Discovery and

Hearing on Preliminary Injunction Pending Defendants’ Motion to Dismiss (Doc. 39)

is DENIED as moot.
                                            10
      Case 3:21-cv-00121-BAJ-EWD        Document 48     05/21/21 Page 11 of 11




      IT IS FURTHER ORDERED that the Joint Motion to Set Status Conference

(Doc. 38) is GRANTED. A telephone status conference shall occur on Monday, May

24, 2021 at 2:00 p.m. Dial-in information shall be circulated prior to conference.



                                 Baton Rouge, Louisiana, this 21st day of May, 2021




                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          11
